DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on May 12th 2022 has been entered. Claims 1, 11 and 20 stand amended and claims 3, 6, 8 – 10 an d 13  are cancelled with claims 1, 2, 4, 5, 7, 11, 12 and 14 - 20 currently pending. 
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, " A method comprising: generating a dependency graph for a database search definition set, wherein the database search definition set comprises database search definitions written in a database language, wherein the dependency graph comprises nodes representing database search definitions of the database search definition set, and wherein the dependency graph indicates dependency between database search definitions in the database search definition set; reducing the dependency graph for a given database search definition, wherein the reducing removes database search definitions on which the given database search definition does not depend, wherein the given database search definition is a root of a tree within the dependency graph, and generating a first search view in which the removed database definitions are omitted; removing elements in the given database search definition of the reduced dependency graph based on context criteria, wherein the context criteria identifies relevant elements and irrelevant elements are removed; removing elements in the remaining database search definitions of the reduced dependency graph based on search definition criteria, wherein the search definition criteria identifies relevant elements and irrelevant elements are removed, and generating a second search view of the relevant elements; identifying one or more implementation crux elements in the database search definitions of the reduced dependency graph, and generating a third search view of the relevant elements in which the identified implementation crux elements are flagged; using a code analyzer to analyze the identified implementation crux elements; generating suggested changes to the identified implementation crux elements based on output from the code analyzer; and identifying one or more of the suggested changes to the identified implementation crux elements to improve performance of the database search definition set.” The closest prior art of record Jeong et al. (United States Patent Publication Number 20190362007), hereinafter referred to as Jeong teaches, “ a method comprising : generating a dependency graph for a database search definition set wherein the dependency graph comprises nodes resenting database search definition of the database search definition set and wherein the dependency graph indicates dependency between database search definition in the database search definition set.“
As such the combined features as recited in independent claim 1 and similarly stated in independent claims 11 and 20 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1, 4, 5, 7, 11, 12, 14 - 20  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166